              Case 20-51051-KBO        Doc 95    Filed 07/14/21    Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 In re                                                )   Chapter 11
 24 HOUR FITNESS WORLDWIDE, INC., et al.,             )
                                                      )   Case No.: 20-11558 (KBO)
               Debtors.                               )   (Jointly Administered)
                                                      )
                                                      )
 24 HOUR FITNESS WORLDWIDE, INC.,                     )
                                                      )
               Plaintiff,                             )
                                                      )
 v.                                                   )   Adv. Proc. No. 20-51051 (KBO)
                                                      )
 CONTINENTAL CASUALTY COMPANY;                        )
 ENDURANCE AMERICAN SPECIALTY                         )
 INSURANCE COMPANY; STARR SURPLUS                     )
 LINES INSURANCE COMPANY; ALLIANZ                     )
 GLOBAL RISKS US INSURANCE COMPANY;                   )
 LIBERTY MUTUAL INSURANCE COMPANY;                    )
 BEAZLEYLLOYD’S SYNDICATES 2623/623;                  )
 ALLIED WORLD NATIONAL ASSURANCE                      )
 COMPANY; QBE SPECIALTY INSURANCE                     )
 COMPANY; and GENERAL SECURITY                        )
 INDEMNITY COMPANY OF ARIZONA,                        )
                                                      )
               Defendants.                            )
                                                      )

                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE that the undersigned hereby certifies that on the 14th day of

July, 2021, a copy of Defendant, Liberty Mutual Fire Insurance Company’s, Objections and

Responses to Plaintiff’s Requests for Production of Documents, Set One was served upon the

following persons via email:

Mark W. Eckard
REED SMITH LLP
1201 North Market Street, Suite 1500
Wilmington, DE 19801
meckard@reedsmith.com
              Case 20-51051-KBO   Doc 95    Filed 07/14/21     Page 2 of 4



Thomas Connor O’Carroll
David E. Weiss
REED SMITH LLP
101 Second Street, Suite 1800
San Francisco, CA 94105
cocarroll@reedsmith.com
dweiss@reedsmith.com



Dated: July 14, 2021                       Respectfully submitted,

                                           /s/ Garvan F. McDaniel
                                           Garvan F. McDaniel (DE No. 4167)
                                           HOGAN McDANIEL
                                           1311 Delaware Avenue
                                           Wilmington, DE 19806
                                           Telephone: (302) 656-7596
                                           Facsimile: (302) 656-7599
                                           gfmcdaniel@dkhogan.com

                                           Counsel to the Defendants (other than Allied
                                           World National Assurance Company)

                                            ˗ and ˗
                                           Benjamin W. Loveland (admitted pro hac vice)
                                           WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                           60 State Street
                                           Boston, MA 02109
                                           Telephone: (617) 526-6641
                                           benjamin.loveland@wilmerhale.com

                                           Lauren R. Lifland (admitted pro hac vice)
                                           WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
                                           7 World Trade Center
                                           250 Greenwich Street
                                           New York, NY 10007
                                           Telephone: (212) 230-8800
                                           lauren.lifland@wilmerhale.com

                                           Counsel to Continental Casualty Company;
                                           Endurance American Specialty Insurance
                                           Company; Starr Surplus Lines Insurance
                                           Company; Allianz Global Risks US Insurance
                                           Company; Certain Underwriters at Lloyd’s of
                                           London subscribing to Policy No.
                                       2
Case 20-51051-KBO   Doc 95    Filed 07/14/21   Page 3 of 4



                             W27C0A190101, incorrectly sued as “Beazley-
                             Lloyd’s Syndicates 2623/623”; QBE Specialty
                             Insurance Company and General Security
                             Indemnity Company of Arizona

                             ˗ and ˗

                             Matthew Denn
                             DLA PIPER LLP (US)
                             1201 North Market Street, Suite 2100
                             Wilmington, DE 19801
                             Telephone: (302) 468-5629
                             matthew.denn@dlapiper.com

                             Counsel to Continental Casualty Company

                             – and –

                             Robert W. Fisher (admitted pro hac vice)
                             Jane Warring (admitted pro hac vice)
                             Maureen Walsh
                             CLYDE & CO US LLP
                             271 17th Street NW, Suite 1720
                             Atlanta, GA 30363
                             Telephone: (404) 410-3150
                             jane.warring@clydeco.us

                             Counsel to Endurance American Specialty
                             Insurance Company

                             – and –

                             Stacey Farrell (admitted pro hac vice)
                             Marlie McDonnell (admitted pro hac vice)
                             CLYDE & CO US LLP
                             271 17th Street NW, Suite 1720
                             Atlanta, GA 30363
                             Telephone: (404) 410-3150
                             stacey.farrell@clydeco.us

                             Counsel to Allianz Global Risks US Insurance
                             Company

                             – and –

                             Courtney E. Murphy (admitted pro hac vice)
                             Kyle M. Medley (admitted pro hac vice)
                         3
Case 20-51051-KBO   Doc 95   Filed 07/14/21    Page 4 of 4



                             Adam S. Cohen (admitted pro hac vice)
                             HINSHAW & CULBERTSON LLP
                             800 Third Avenue, 13th Floor
                             New York, NY 10022
                             Telephone: (212) 471-6200
                             cmurphy@hinshawlaw.com

                             Counsel to Starr Surplus Lines Insurance
                             Company and Certain Underwriters at Lloyd’s
                             of London subscribing to Policy No.
                             W27C0A190101, incorrectly sued as “Beazley-
                             Lloyd’s Syndicates 2623/623”

                             – and –

                             Elizabeth Kniffen (admitted pro hac vice)
                             ZELLE LLP
                             500 Washington Avenue South, Suite 4000
                             Minneapolis, MN 55415
                             Telephone: (612) 359-4261
                             ekniffen@zelle.com

                             Counsel to QBE Specialty Insurance Company
                             and General Security Indemnity Company of
                             Arizona




                         4
